Citation Nr: 1225383	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-21 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to specially adapted housing assistance.

2. Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In his June 2009 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing.  In July 2009, he requested to instead be scheduled for a videoconference hearing.  Such a hearing was scheduled for October 13, 2011; the Veteran failed to report.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are: posttraumatic stress disorder (PTSD), rated 50 percent; amputation of the right lower extremity below the knee, rated 40 percent, type-II diabetes mellitus, rated 20 percent, tinnitus, rated 10 percent, left ankle and subtalar joint osteoarthritis associated with right below the knee amputation, rated 10 percent, left knee osteoarthritis associated with right below the knee amputation, rated 10 percent, laceration scar of the right parietal area, rated 0 percent; he has also been awarded special monthly compensation (SMC) for the anatomical loss of a foot, and a total disability rating based on individual unemployability (TDIU).

2.  The Veteran's service-connected disabilities do not result in permanent and total disability compensation due to the loss, or loss of use, of both lower extremities; blindness in both eyes plus the anatomical loss, or loss of use, of one lower extremity; loss, or loss of use, of one lower extremity together with residuals of organic disease or injury which affect functions of balance and/or propulsion so as to prevent locomotion without assistive device; or the loss, or loss of use, of one lower extremity together with the loss, or loss of use, of one upper extremity such as to affect function of balance or propulsion so as to preclude locomotion without assistive devices.

3.  The Veteran's service-connected disabilities do not include blindness in both eyes, or the anatomical loss, or loss of use, of both hands.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to specially adapted housing assistance are not met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2011).

2.  The criteria for establishing entitlement to a special home adaptation grant are not met.  38 U.S.C.A. §§ 2101(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.809a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A February 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  

The RO arranged for a VA examination in June 2007.  A review of the examination report shows that it contains sufficient clinical findings and informed discussion of the pertinent history and features of the disabilities pertinent to this appeal to provide probative medical evidence adequate for the purposes of appellate review.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met . Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, a veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) loss or loss of use of both upper extremities; or (6) burns resulting in contractures causing limitation of motion.  38 U.S.C.A. §  2101(a); 38 C.F.R. § 3.809(b).  The term 'preclude locomotion' means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).  For a veteran to be entitled to a certificate of eligibility for assistance in acquiring special home adaptation, he must be entitled to compensation for permanent and total disability that (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands [or disability resulting from burn or inhalation injury residuals].  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  [Notably, the Veteran's service connected disabilities do not involve the upper extremities or burn or inhalation injury residuals.]  .

The term 'loss of use' of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.

The Veteran contends that he is entitled to specially adapted housing or a special home adaptation grant because of his service-connected disabilities, which include: PTSD, rated 50 percent; amputation of the right lower extremity below the knee, rated 40 percent, type-II diabetes mellitus, rated 20 percent, tinnitus, rated 10 percent, left ankle and subtalar joint osteoarthritis associated with right below the knee amputation, rated 10 percent, left knee osteoarthritis associated with right below the knee amputation, rated 10 percent, and laceration scar of the right parietal area, rated 0 percent.  He has also been awarded special monthly compensation for the anatomical loss of one foot and TDIU.

The Veteran has not established service connection for any disability resulting in loss of visual acuity.  While he has service connected loss of use of his right leg, his service connected disabilities do not include (nor are shown to result in) loss of use (as defined by 38 C.F.R. § 3.350(a)(2)) of an upper extremity or of his left lower extremity.

A June 2007 VA examination report is of record documenting medical findings from interview and direct clinical inspection of the Veteran in connection with the development of evidence for this appeal.  The June 2007 VA examination report contains discussion of the Veteran's contention that he has lost all effective function of the left lower extremity due to service-connected left ankle and knee disabilities.  However, the June 2007 VA examiner's findings show that the Veteran retains the use of the left lower extremity.  The examiner expressly contemplated the Veteran's description of progressive increasing pain in the knee and ankle of the left lower extremity that is worse on prolonged standing, and noted his tendency to shift weight to the left side (due to the right lower extremity prosthesis).  Physical examination findings included notation that the Veteran's "gait and station" were "normal."  The Veteran "did not ambulate with a use of a cane or crutches," and he "did not require any wheelchair assistance."

The June 2007 VA examination report notes that there was no left knee joint swelling.  There was "mild" subpatellar crepitation with extension and flexion of the leg.  There was no rotary instability.  There was no quadriceps atrophy.  There was no joint effusion present to the knee itself.  McMurray sign was negative.  Collateral and cruciate ligaments were intact.  Arterial pulses were normal.  Range of motion was 0 to 120 degrees without pain.

The June 2007 VA examination report notes that the left ankle demonstrated mild swelling without evidence of effusion.  Range of motion testing revealed dorsiflexion of 15 degrees with discomfort/pain at 15 degrees, and plantar flexion of 35 degrees without pain.  Eversion and inversion were without pain at 20 degrees.  The Achilles was within the midline.

The June 2007 VA examiner commented that "[t]he balance and propulsion of the left lower extremity is within normal limits.  Clinically, there has been no change from his last VA examination in 2003."  The examiner confirmed the service-connected lower-extremity diagnoses, including "minimal" degenerative left ankle and subtalar joint osteoarthritis.  The examiner noted that the discussed ranges of motion were the same after three repetitive motions, and there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  There were no assistive devices involved, no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities.  The June 2007 VA examination report presents the medical conclusion, supported by the detailed findings discussed in the report, that the Veteran's "left leg function is better than what would be provided by an amputation and a suitable prosthesis."

In June 2012 written argument the Veteran's representative assert s that the June 2007 VA examiner found that the Veteran's left leg "essentially has no effective function and would be equally well served with an amputation."  A review of that report found that that is a misrepresentation of what was actually found, as noted in the quotation in the paragraph above..

The June 2007 VA examination report includes the examiner's express statement that the medical findings pertinent to this appeal were unchanged since a prior VA examination in 2003.  The Board carefully reviewed the cited January 2003 VA examination report and found that it contains no information supportive of the Veteran's appeal.  The January 2003 VA examination report notes "a short legged gait on the left" with range of motion testing and other findings for the left knee and ankle revealing no abnormalities suggestive of the loss of use of the left lower extremity.  "Mild" left knee osteoarthritis and "mild" left ankle and subtalar joint osteoarthritis were diagnosed at that time.

Accordingly, the Board finds that the Veteran's service-connected disabilities do not result in the loss, or loss of use, of the left lower extremity.

Furthermore, there is no competent evidence that the Veteran has an organic disease that affects the functions of balance or propulsion.  The medical evidence of record, featuring many years of VA treatment records, does not show any treatment or complaints of pertinent service-connected organic disease impairing balance or propulsion beyond what is discussed above.  The evidence does not show that the Veteran's service-connected PTSD, diabetes mellitus, tinnitus, or laceration scar affect functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The evidence, including the June 2007 VA examination report, shows that the Veteran retains capacity for locomotion without the aid of braces, crutches, canes, or a wheelchair; indeed, he has not made any specific allegation to the contrary.

The Veteran's June 2009 substantive appeal presents his statement arguing that he faces difficulties as a single lower-extremity amputee that are the equivalent of those experienced by a double lower-extremity amputee when trying to get into a shower or bathtub.  The Veteran describes: "I have to wash up before going into the shower or the bath then take my artificial limb off to go into the shower or get into the tub and at 60+ yrs old that is getting very hard to do.  So I need help!"  The Board understands the Veteran's argument that his age and overall physical condition create difficulties caring for himself which would benefit from assistance.  However, as discussed above, the applicable laws and regulations outline clear criteria that must be met to establish entitlement to the benefits sought in this appeal, and the Veteran is not shown to meet those criteria.

The Board acknowledges that due to his service connected disabilities the Veteran may well have challenges in everyday living that are mounting with age (as alleged).  However, they do not amount to the specific level of impairment necessary to satisfy the legal criteria for the benefits sought.

Because the Veteran is not shown to have the requisite service-connected disability(ies) needed to establish entitlement to such, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing cannot be granted.

Regarding a special home adaptation grant, the Veteran has not established service connection for blindness, or for loss of use of either hand, and does not have service connected burn or inhalation injury residuals.  Thus, entitlement to this benefit (under 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a) cannot be granted.


ORDER

The appeal to establish entitlement to specially adapted housing assistance is denied.

The appeal to establish entitlement to a special home adaptation grant is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


